Citation Nr: 1025120	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-35 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected ganglion of the left ankle.  

2.  Entitlement to service connection for a disability of the 
left knee, to include as secondary to the service-connected 
ganglion of the left ankle.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to 
December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2008, a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  

The Board remanded the case in March 2009 for additional 
development.

In the December 2008 substantive appeal, it appears that 
the Veteran requested service connection for a neck 
condition and that his previously denied claims for 
service connection for a head injury and a left foot 
disability be reopened.  Since these issues have not yet 
been adjudicated, they are referred to the RO for the 
appropriate consideration.  

The issue of entitlement to service connection for a left knee 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 29, 2009, the Veteran's ganglion, left 
ankle, was manifested by complaints of locking, catching, pain, 
and swelling with objective manifestations of a stable joint, 
dorsiflexion to 20 degrees and plantar flexion at most limited to 
45 degrees.  

2.  From September 29, 2009, the Veteran's ganglion, left ankle, 
was manifested by complaints of giving way, pain, stiffness, 
locking episodes, and tenderness with objective manifestations of 
crepitus, tenderness, pain, mild instability, dorsiflexion to 10 
degrees and plantar flexion to 28 degrees with pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
the service-connected ganglion, left ankle, are not met for any 
period of time covered by this claim that is prior to September 
29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).

2.  The criteria for an evaluation of 20 percent for the service-
connected ganglion, left ankle, are met for the period of time 
covered by this claim that is on and after September 29, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a rating in excess of 10 percent and maintains 
that his left ankle condition has gotten worse.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the evidence of record reflects that the 
Veteran's symptoms in the left ankle warrant no higher than a 10 
percent rating prior to September 29, 2009, and a 20 percent 
rating, but no higher, for the period of time beginning on 
September 29, 2009.

Diagnostic Code 5271 provides for a 10 percent evaluation for 
moderate limitation of motion of the ankle.  A 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  The Board notes that normal range of motion for the ankle 
on dorsiflexion is to 20 degrees and to 45 degrees on plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II.

In September 2000, the Board granted a 10 percent disability 
rating for the ankle disability, which the RO effectuated as of 
December 29, 1997.  The Veteran did not appeal.  In August 2004, 
the Veteran indicated in a written statement that he had 
increased pain and discomfort in the left ankle.  Following a VA 
examination, the RO denied an increased rating in a rating 
decision of January 2005.  Following the submission of various 
statements, the RO clarified with the Veteran in April 2006 that 
he was only pursuing a claim for service connection of the left 
knee at that time.  

The Veteran's subsequent request for an increased rating for his 
left ankle was denied by the RO in a July 2007 rating decision.  
The Veteran has appealed.  

VA medical records include a January 2006 orthopedic 
consultation.  The Veteran complained of locking and catching of 
his left ankle.  He reported that his ankle locked in plantar 
flexion.  The Veteran reported that he reduced the ankle by 
progressively dorsiflexing until he hears a loud crack and the 
ankle becomes mobile again.  Range of motion showed dorsiflexion 
to 20 degrees and plantar flexion to 50 degrees.  Diagnosis was 
"left ankle OA (osteoarthritis)."  

A private examination dated in July 2005 showed the Veteran 
complained of pain in his left ankle.  Physical examination 
revealed the left ankle was stable and showed normal range of 
motion.  The physician noted pain on movement of the left ankle.  

In April 2007 the Veteran was accorded a compensation and pension 
(C&P) joints examination.  The Veteran reported that he developed 
pain in his ankle from an injury incurred during a wrestling 
match and was advised that he had a ganglion cyst since 1984.  
Physical examination found dorsiflexion to 20 degrees with pain, 
and plantar flexion to 45 degrees.  Range of motion was limited 
by pain, but not by ankle instability or tendon abnormality.  
Diagnosis was "ankle strain, ganglion cyst."  The examination 
report indicated that it was the right ankle that was assessed 
and not the left.  However, the Veteran has not reported that the 
examiner assessed the wrong ankle and therefore it appears that 
only a typographical error occurred.

Private medical records include an August 2008 initial evaluation 
for his left foot and ankle.  During the evaluation, the Veteran 
reported sporadic treatment for his left ankle for the past 14 
years.  He noted his pain as 5/10 and stated that it bothered him 
every day for years.  Physical examination revealed no 
instability of the left ankle and muscle strength was fine.  
Range of motion of the left ankle also appeared to be fine 
without any restriction or crepitation noted.  The diagnosis was 
left foot fasciitis.  

During his September 2008 Travel Board hearing, the Veteran 
testified that he did not use pain medication or anti-
inflammatory medication because they did not work for him.  If he 
stood too long, his ankle would swell.  He also testified that he 
used an ankle brace but no longer did because it was 
uncomfortable.  He testified that he worked in child development 
for seven hours a day and that his ankle affected his work 
because he was unable to chase after the children.  He stated 
that after work he would sometimes put ice on his ankle but 
mainly put an Ace bandage on it.  

In September 2009 the Veteran was accorded another C&P joints 
examination.  During the examination, the Veteran reported 
symptoms which included his left ankle giving way, pain, 
stiffness, and decreased speed of joint motion.  He denied 
instability, weakness, and incoordination.  He denied episodes of 
dislocation or subluxation and effusions.  He reported locking 
episodes several times a week and tenderness.  He stated that the 
condition affected the motion of the joint.  He denied flare-ups.  
He reported that he was able to stand more than one hour but less 
than three hours and stated that he was able to walk one to three 
miles.  He used a brace intermittently and occasionally.  
Physical examination revealed his gait to be antalgic with poor 
propulsion.  There was crepitus, tenderness, and pain at rest.  
There was mild anterior ankle instability.  Range of motion 
revealed objective evidence of pain with active motion and with 
repetitive motion.  There was no additional limitation.  
Dorsiflexion was to 10 degrees and plantar flexion was to 28 
degrees.  There was no joint ankylosis.  The examiner noted pain 
on palpation of the region overlying the left anterior 
talofibular and left calcaneofibular ligaments.  X-rays revealed 
very mild degenerative osteoarthritic spur noted off the anterior 
distal tibia at the tibiotalar joint.  There was a 2.0 mm plantar 
calcaneal spur noted but no definite acute displaced fracture or 
dislocation.  The examiner noted a MRI taken in May 2007 that 
revealed findings most consistent with a ganglion cyst of the 
talocalcaneal ligament along its lateral aspect.  The diagnosis 
was mild left ankle osteoarthritis and moderate, chronic and 
recurrent left ankle sprain.  While the Veteran was not employed, 
the examiner noted that the Veteran's disability impacted his 
occupational activities by decreased mobility and pain.  The 
effects of the problem on the usual activities of daily living 
showed moderate effect on chores, shopping, exercise, sports, 
recreation, and traveling.  There was mild effect on driving.  

The evidence does not show that a rating in excess of 10 percent 
is warranted prior to September 29, 2009.  Prior to September 29, 
2009, the Veteran complained of locking, catching, pain, and 
swelling.  Objective manifestations included a January 2006 
orthopedic consultation which showed dorsiflexion to 20 degrees 
and plantar flexion to 50 degrees.  The April 2007 C&P 
examination showed dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  The Veteran testified that the VA examiner pushed 
his ankle further than he was able to move it and that it 
cracked.  The April 2007 examiner did note pain with dorsiflexion 
and plantar flexion, however, there was no additional limitation 
of motion on repetitive use.  The joint was stable.  The Board 
finds after considering the lay statements and the objective 
findings that the VA examination findings outweigh the Veteran's 
statements.  The examination report specifically took into 
account pain on motion but his range of motion was normal and 
there was no additional limitation of motion shown on repetitive 
use.  The Veteran's reports of pain, locking, catching and 
swelling have been considered however the evidence does not show 
that the criteria for a 20 percent evaluation are approximated 
prior to September 29, 2009.  The Veteran's range of motion was 
normal according to VA standards.  However, he is assigned a 10 
percent evaluation which takes into account his complaints of 
pain, locking, catching and swelling.  The Veteran has not 
submitted medical evidence showing his range of motion, when 
measured by a goniometer, was worse than objectively shown.  
Accordingly, the preponderance of the evidence is against finding 
that a 20 percent evaluation was warranted prior to September 29, 
2009.  

The Board does find, however, that the evidence shows that as of 
the date of the VA examination on September 29, 2009, the Veteran 
met the criteria for a 20 percent rating.  The evidence prior to 
that date does not show that the Veteran had forward dorsiflexion 
of less than 20 degrees or plantar flexion less than 45 degrees.  
As of this date he is shown to have limitation of motion to 10 
degrees on dorsiflexion and to 28 degrees on plantar flexion.  
Accordingly, marked limitation of the ankle is shown.  In sum, 
based on the evidence of record the Board finds that the criteria 
for a rating of 20 percent have been met as of September 29, 
2009, but not prior thereto.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

The Board has considered whether a higher evaluation is warranted 
under other diagnostic criteria.  However, the criteria pursuant 
to Diagnostic Codes 5270 and 5272 for ankylosis are not for 
application as a VA examiner specifically noted that he does not 
have ankylosis.  Similarly, the evidence does not show that he 
has malunion of the os calcis or astragalus or an astragalectomy 
therefore Diagnostic Codes 5273 and 5274 are not applicable.  

The Board has considered the doctrine of reasonable doubt in 
assigning a higher evaluation effective September 29, 2009.  
However, for the reasons expounded above, finds it to be 
inapplicable with respect to a rating higher than 10 percent 
prior to September 29, 2009, as the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  38 C.F.R. § 3.102.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, the 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

There is no showing of an exceptional disability picture and the 
level of disability and symptomatology are contemplated by the 
rating criteria.  The Veteran has limitation of motion and pain 
which are contemplated by the rating schedule and the assigned 10 
and 20 percent evaluations.  While the Veteran's service-
connected disability does cause impairment in chores, shopping, 
exercise, sports, recreation, and traveling, such impairment has 
not resulted in marked interference with his earning capacity 
beyond that interference contemplated by the assigned 
evaluations, nor has it necessitated frequent periods of 
hospitalization.  The Board therefore finds that the impairment 
resulting from the Veteran's ganglion of the left ankle is 
appropriately compensated by the currently assigned schedular 
rating.  Referral by the RO to the Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in February 2007 apprised the Veteran 
of the information and evidence necessary to substantiate his 
claim for an increased rating for the left ankle.  He was also 
advised of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  See 38 
C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes 
disability ratings and effective dates in the February 2007 
letter.  Dingess/Hartman, 19 Vet. App. 473.  

In March 2009, the Board remanded the case for further 
development.  The Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand orders 
and no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA 
treatment records were associated with the claims folder and a 
medical examination that complied with the Board's remand 
instructions was provided on remand.  In addition, the RO 
requested in a letter dated in May 2009 that the Veteran provide 
authorizations to release the records of Dr. Gross and Dr. 
Kilarney.  The Veteran provided a medical record of Dr. Kilarney 
but did not provide either an authorization or the records of Dr. 
Gross.  Accordingly, VA has complied with the duty to notify and 
the duty to assist and substantially complied with the Board's 
remand directives.  

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs have been obtained and associated with the claims file.  The 
Veteran was afforded multiple VA examinations, the reports of 
which are of record.  The RO requested the Veteran to sign a 
release of information form for private medical records.  He was 
also informed that if the RO did not hear from him within 30 
days, a decision could be made on his claim.  The Veteran did not 
provide a signed release within 30 days.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for the service-
connected ganglion, left ankle, for the period of time prior to 
September 29, 2009, is denied. 

A disability rating of 20 percent, but not greater, for ganglion, 
left ankle, is granted for the entire period of time after 
September 29, 2009, subject to the legal criteria governing the 
payment of monetary benefits.  




REMAND

In December 2008, the Veteran perfected an appeal concerning the 
issue of service connection for a left knee disability, to 
include as secondary to the service-connected left ganglion of 
the left ankle.  

In the December 2008 Appeal to the Board (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge sitting at the 
RO. The requested hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested 
hearing before a Veterans Law Judge sitting 
at the RO.  

The appellant need take no action until otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


